Citation Nr: 1748320	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee anterior cruciate ligament deficiency and lateral meniscus tear (right knee disability).

2.  Entitlement to an initial rating higher than 10 percent for left knee anterior cruciate ligament deficiency and lateral meniscus tear (left knee disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 2, 2010.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 2003 to January 2004 and from October 2006 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and July 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2013, the Veteran declined a hearing before the Board in his substantive appeal.

The Board remanded this matter to the RO in October 2015 and February 2017.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board notes that in the October 2013 rating decision on appeal, the AOJ assigned, in pertinent part, a separate 20 percent rating for instability in the left knee for the period August 13, 2012 (the date of claim) to February 6, 2013 (the date the condition was surgically corrected).  The Veteran did not appeal this determination instead appealing the separate 10 percent disability evaluation assigned left knee anterior cruciate ligament deficiency and lateral meniscus tear based on limitation of motion.  In a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran service connection for a separate evaluation for instability of the left knee at a 10 percent rating, effective February 23, 2017.  The Veteran has not appealed this determination.  The AOJ also granted a TDIU with a new effective date from September 2, 2010, and this issue remains on appeal.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is productive of, at worse, flexion limited to 90 degrees with pain, but is not productive of flexion limited to 30 degrees or extension of the leg limited to 15 degrees; there is no loss of extension, subluxation, or lateral instability.

2.  The Veteran's left knee disability is productive of, at worse, flexion limited to 90 degrees with pain, but is not productive of flexion limited to 30 degrees or extension of the leg limited to 15 degrees; there is no loss of extension or subluxation.

3.  The weight of the evidence shows that the Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment prior to September 2, 2010.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for entitlement to a TDIU prior to September 2, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are not warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
   
The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board notes that the VA examination was adequate per Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court required a pain assessment in an examination in order for the examination to be adequate:  specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  These actions were accomplished in the February 2017 examination.

The Veteran's right knee disability and left knee disability was rated under the provisions of Diagnostic Codes 5260.  38 C.F.R. § 4.71a.  A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

As noted during the course of this appeal, the Veteran has been assigned a separate rating for instability of the left knee (20 percent from August 13, 2012 to February 6, 2013, and 10 percent from February 23, 2017) under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  These matters are not on appeal.  However, the regulation is relevant as to the right knee.  In this regard, recurrent subluxation or lateral instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

The Veteran's right knee disability was rated at 10 percent from March 2, 2008 to February 3, 2009; 100 percent from February 4, 2009 to August 31, 2009; and 10 percent from September 1, 2009.  The Veteran's left knee disability was rated at 10 percent from March 2, 2008.  As noted, the Veteran was granted a separate evaluation for instability of the left knee at a 10 percent rating from February 23, 2017.  The Veteran asserts his ratings should be higher.

STRs noted bilateral knee pain and swelling in January 2008.  

A March 2008 magnetic resonance image (MRI) revealed a chronic anterior cruciate ligament (ACL) deficiency and a tear to the posterior horn tear in the Veteran's right knee.  The MRI of the Veteran's left knee revealed a bony contusion on the medial tibial plateau, a linear tear to the posterior horn tear meniscus extending into the tibial articular surface, and a chronic ACL deficiency.

During a March 2008 VA examination of the Veteran's bilateral knees, the VA examiner found that the Veteran had a bilateral tear of the medial meniscus.  The claims file was reviewed.  The Veteran reported onset in August 2007 after falling during a run.  Flare-ups of the bilateral knees were triggered with prolonged standing, prolonged sitting, running, kneeling, and squatting.  The Veteran reported pain, instability, and limited range of motion in his bilateral knees.  Flexion and extension of both knees measured 0 to120 degrees with pain starting at 100 degrees.  No effusion or laxity was noted for either knee.

During a VA orthopedic appointment in April 2008, the Veteran reported bilateral knee pain since a year prior.  He reported increased pain when he bent his knees past 90 degrees or stood after he sat in a chair.  On examination of both knees, no deformity, redness, swelling, instability, crepitus, patellar grind, or medial tenderness was found.  His flexion and extension of the bilateral knees measured 0 to120 degrees.  A MRI revealed a chronic ACL deficiency and a lateral posterior horn tear in his right knee.  The MRI revealed a bony contusion on the medial tibial plateau, a media meniscus posterior horn tear, and a chronic ACL deficiency in his left knee.

In February 2009, the Veteran underwent a right knee ACL reconstruction.

In April 2010, the Veteran underwent a VA examination of his right knee.  The VA examiner reviewed the Veteran's claims file.  The Veteran reported stiffness, deformity, giving way, instability, and pain in his right knee.  He reported daily flare-ups with severe pain.  He reported difficulty standing.  He used a cane and brace.  He was able to walk a quarter mile.  Physical examination revealed crepitus and subpatellar tenderness.  Objectively, there were no clicks, snaps, grinding, instability, or patellar abnormality.  Flexion measured from 0 to 130 degrees for the left knee and 0 to 120 degrees for the right knee.  Extension was normal bilaterally.  The Veteran reported pain bilaterally following range of motion testing, yet there was no additional limitation after three repetitions of range of motion testing.  A MRI revealed that the Veteran's ACL was repaired and that the graft was intact.  

In October 2012, the Veteran underwent a VA examination of his bilateral knees.  He reported weakness, stiffness, swelling, heat, lack of endurance, fatigability, and pain of his bilateral knees.  No locking, effusion, subluxation, or dislocation was found.  No flare-ups were reported.  On examination of the left knee, there was edema, weakness, and guarding.  No locking pain reported in the left knee.  Flexion and extension of the left knee measured 0 to120 degrees with pain starting at 90 degrees.  Repetitive range of motion testing of the left knee reduced flexion to 100 degrees.  Slight instability of the left knee was noted.  Examination of the right knee revealed no instability, effusion, or subluxation.  Flexion and extension of the right knee measured 0 to140.

In February 2013, the Veteran underwent a right knee ACL reconstruction.

During a June 2014 VA rehabilitation consultation, the Veteran reported episodic pain of both knees with pressure.  He stated that pain occurred after prolonged standing or by walking long distances.  On examination, the Veteran had full extension of the bilateral knees.  His flexion of the right knee measured 0 to 90 degrees and the left knee measured 0 to 110 degrees.  Strength was normal for both knees and he had a normal gait.  

A September 2014 VA treatment note indicated that the Veteran's knee pain was better after therapy.  On examination, the Veteran had full extension of the bilateral knees and flexion of his knees measured 0 to 90.  He reported that his quads were tight.  Strength was normal for both knees and he had a normal gait.  

In March 2016, the Veteran had a MRI taken of his left knee, which revealed reconstruction of his ACL.  The graft appeared torn.  The physician noted the abnormal size and morphology of medial and lateral menisci, which may have been related to prior partial meniscectomies.  

In February 2017, the Veteran underwent a disability benefits questionnaire (DBQ) for knee and lower leg conditions.  The examiner reviewed the Veteran's claims file.  The Veteran was diagnosed with a left knee chronic anterior cruciate ligament deficiency and medial meniscus tear status post arthroscopy residuals and a right knee chronic anterior cruciate ligament deficiency and medial meniscus tear status post arthroscopy residuals.  The Veteran reported pain at both knee joints during ambulation while using pain medication on a daily basis to decrease pain.  The Veteran reported flare-ups and stated that he rested and limited ambulation during flare-ups.  The examination was not conducted during a flare-up.  The Veteran reported that his diagnoses prevented him from jogging, running, or walking long distances as he did before.  On examination he had 0 to 130 degrees of flexion and extension for his right knee and 0 to 125 degrees of flexion and extension for his left knee.  Bilateral knee pain was noted on examination during flexion and with weight bearing.  Also, bilateral peripatellar pain was noted.  No evidence of crepitus was noted.  The Veteran was able to perform bilateral repetitive use testing without additional functional loss of range of motion after three repetitions.  The examiner found that all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time; however, to describe a functional limitation in terms of severity (mild, moderate, or severe) or in terms as significant versus non-significant based on possible future events would be mere speculation.  Also, the examiner noted that if pain, weakness, fatigability, or incoordination was present, then they could limit functional ability during flare-ups.  Muscle strength was rated 4/5 bilaterally for flexion and extension.  There was no ankylosis, bilaterally.  No history was reported for recurrent subluxation, bilaterally, lateral instability, bilaterally, or recurrent effusion.  Joint stability testing of the right knee revealed normal stability.  Joint stability testing of the left knee revealed 1+ anterior instability.  Lateral instability, medial instability, and posterior instability of the left knee was normal.  No history of recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, or any other tibial or fibular impairment was noted.  The Veteran had bilateral meniscus tears and underwent a right leg arthroscopy in February 2009 and a left leg arthroscopy in February 2013.  Residuals from the surgeries include arthralgia bilaterally and anterior instability of the left knee.  The Veteran had three scars measuring .5 centimeter by .1 centimeter on his left knee and one scar measuring 2 centimeters by .1 centimeter on his right knee.  The scars were not painful.  The Veteran regularly used a brace.  Imaging studies did not show traumatic arthritis of the knees.  The examiner found that the functional impact of the Veteran's knee disabilities restricted lifting, carrying, pushing, or pulling heavy objects and barred prolonged standing or prolonged ambulation activities.  No pain was noted with non-weight bearing bilaterally.  Bilateral pain was noted with passive range of motion, but it did not result in or cause functional loss.  Bilateral pain with weight bearing was noted.    

In this case, the objective evidence shows during the appeal period, at worse and considering Mitchell, DeLuca, and all relevant factors, flexion of the bilateral knees was limited at 90 degrees with painful motion and extension of the bilateral knees was not limited.  The Veteran's range of motion for his bilateral knees has, at worst, been manifested by painful flexion at 90 degrees with full extension.  As such, a rating higher than 10 percent for painful motion of the right knee and left knee is not warranted based on loss of flexion and extension.  Moreover, the record does not reflect instability of the right knee such that a separate rating under Diagnostic Code 5257 would be in order as repeat examination did not show instability of the right knee and the Veteran has already been service-connected for instability of the left knee with two periods of separate ratings during the course of this appeal as indicated in the record.  As noted, the Veteran has not expressed disagreement with the left knee instability ratings.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent from March 2, 2008 to February 3, 2009 or in excess of 10 percent from September 1, 2009 for the Veteran's right knee disability.  Also, the preponderance of the evidence is against a rating in excess of 10 percent for his left knee disability from March 2, 2008.   

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right knee and left knee disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is contemplated by the current rating.  The schedular rating criteria specifically include pain, limitation of motion, and weakness and instability in the knees.  38 C.F.R. § 4.71a, Plate II.  In addition, functional impairment including prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such noted symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the right knee disability or left knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.  

TDIU Prior to September 2, 2010

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  VA interprets the schedular requirements in 38 C.F.R. 4.16 (a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h. 

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16 (b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other Veterans having the same compensation rating.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis for the portion of the appeal period where his combined rating did not meet the schedular criteria if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of Veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2015).

The relevant appeal period has been limited to the period prior to September 2, 2010, since the Veteran has been awarded a TDIU effective from September 2, 2010.  Thus, entitlement to a TDIU from September 2, 2010 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).

The Veteran contended in his August 2013 application for increased compensation based on unemployability that his major depressive disorder and his right and left knee disabilities prevented him from working.  

From March 2, 2008 to February 4, 2009, the Veteran had a combined evaluation of 70 percent: major depressive disorder as 30 percent disabling; lumbar muscle spasm as 40 percent disabling; right knee anterior cruciate ligament deficiency and medial meniscus tear as 10 percent disabling; and, left knee anterior cruciate ligament deficiency and medial meniscus tear as 10 percent disabling, tinnitus as 10 percent disabling, left shoulder condition at a noncompensable rating.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From February 4, 2009 to September 1, 2009, the Veteran had a temporary total rating under 38 C.F.R. § 4.30 (2016) for right knee anterior cruciate ligament deficiency and medial meniscus tear as 100 percent disabling.  Thus, during this period entitlement to a TDIU is moot.  

From September 1, 2009 to July 6, 2010, the Veteran had a combined evaluation of 70 percent: major depressive disorder as 30 percent disabling; lumbar muscle spasm as 40 percent disabling; right knee anterior cruciate ligament deficiency and medial meniscus tear as 10 percent disabling; and, left knee anterior cruciate ligament deficiency and medial meniscus tear as 10 percent disabling, tinnitus as 10 percent disabling, left shoulder condition at a noncompensable rating.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From July 6, 2010 to September 2, 2010, the Veteran had a combined evaluation of 90 percent: major depressive disorder as 70 percent disabling; lumbar muscle spasm as 40 percent disabling; right knee anterior cruciate ligament deficiency and medial meniscus tear as 10 percent disabling; and, left knee anterior cruciate ligament deficiency and medial meniscus tear as 10 percent disabling, tinnitus as 10 percent disabling, left shoulder condition at a noncompensable rating.  At a 90 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

In August 2013, the Veteran submitted an application for increased compensation based on unemployability.  He indicated that worked in a warehouse from September 1, 2004 to September 1, 2010.  He contended that the following service-connected disabilities prevented him from following substantially gainful employment: major depressive disorder, right knee disability, and left knee disability.  He indicated that he left his employment in the warehouse because of his service-connected disabilities and that he had not tried to find employment since.  The Veteran indicated that his highest level of education was completion of the twelfth grade.

A May 2009 VA treatment note indicated that the Veteran was able to perform daily activities independently without difficulty.

In April 2010, the Veteran was afforded a VA examination for his knees.  He stated that he was working full-time as a salesman and that he missed about 28 weeks of work after he had a right knee surgery.  The VA examiner found that his right knee disability decreased mobility for occupational activities.  

In July 2010, the Veteran underwent a VA examination for mental disorders.  He reported that he had a depressed mood, nervousness, and panic attacks three to four times a week. Also, he stated that the medication helped and that there were no side effects.  The Veteran was oriented in person, place, and time.  His appearance was clean.  He was cooperative, yet his speech was spontaneous. No hallucinations, delusions, suicidal thoughts, or homicidal thoughts were reported.  The Veteran reported full-time employment in a warehouse.  The Veteran was diagnosed with major depressive disorder.  The examiner opined that the Veteran was able to perform activities of daily living without difficulty and that there was no occupational impairment.  The examiner opined that the mental disorder symptoms were under control with medication.  

Prior to September 2, 2010, the Board finds that the most probative evidence demonstrates that a TDIU is not warranted.  During this appeal period, the Veteran has not shown that his current service-connected disabilities prevented him from securing employment.  Notably, according to findings made at his July 2010 VA examination, the Veteran's major depressive disorder did not cause an occupational impairment.  Also, he was able to perform activities of daily living without difficulty.  Further, the examiner opined that the mental disorder symptoms were under control with medication.  The April 2010 VA examiner found that the Veteran's right knee disability decreased mobility for occupational activities and that he only missed work while recovering from a right knee ACL reconstruction surgery he had in February 2009.  The available clinical evidence during this appeal period does not support finding that the Veteran's service-connected disabilities caused a significantly diminished level of functioning.  Also, in his August 2013 statement, the Veteran reported that he was employed full-time prior to September 2, 2010.  The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  The Veteran has not provided any competent and credible evidence that his service-connected major depressive disorder and his right and left knee disabilities, or other service-connected disabilities, prevented him from securing or following any substantially gainful employment prior to September 2, 2010.  Overall, based on the objective findings of the Veteran's level of functional impairment due to his service-connected disabilities, the Veteran may have required certain work limitations, but the evidence does not show that solely, by virtue of his service-connected disabilities, that the Veteran was precluded from securing or following substantially gainful employment.  Thus, the Board concludes that prior to September 2, 2010, a schedular TDIU was not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to a TDIU prior to September 2, 2010 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


